Title: Chapman Johnson to Thomas Jefferson, 7 July 1819
From: Johnson, Chapman
To: Jefferson, Thomas


          
            
              Dear Sir,
              Staunton 7. June July 1819.
            
            I am sorry that I shall not be able to communicate the result of your trial with the Rivanna company, before you leave home for Bedford—The court has taken a recess for this week, and will not proceed with the docket till monday next—That will necessarily postpone  the argument of your cause, till the middle, perhaps till the latter end, of the week—
            This delay, however, has the advantage of affording some probability of Mr Peyton’s return;—and it shall not prevent me, from informing You what we have done—A letter, at Pop- addressed to Poplar forest, I suppose would  reach you, in a week or ten days—
            
              with very great respect Your obt. Svt
              C Johnson
            
          
          
            8. June July.
            Since writing the above Mr Peyton has returned—But a motion for continuance will be pressed, we are informed, on the part of the defendants—Mr Meriwether has furnished an affidavit for a continuance, stating that the evidence of Colo Nicholas, and a Mr Poor of Nelson is material to the defence, and that they cannot go safely to trial without it—& that efforts have been made to procure that evidence, which have failed on account of the bad health of Poor and the distant residence of Poor Colo Nicholas—The chancellor opened court today pro forma, to  prevent a discontinuance of the term, and continue the recess again till monday—
            At our request Mr Sheffy Sheffey  submitted this motion for a continuance—The chancellor was not satisfied with the affidavit, and requires it to be made more special—shewing the nature of the evidence that is expected, and the character of the efforts that have been made to take it, and of the causes, which have prevented, it—
            Before the cause is called,  an attempt will be made I expect to supply these defects and the continuance will be pressed—We shall resist it, if consistently with the rules of the court, we can do so—
            
              with great respect Yours
              C Johnson
            
          
        